PER CURIAM
In this dissolution case, husband appeals several aspects of the trial court’s judgment of dissolution. We review de novo, modify the judgment and affirm it as modified.
In his first assignment, husband argues that the trial court’s award of $2,000 per month as indefinite spousal support to wife was excessive. We agree. A detailed recitation of the respective incomes and expenses of the parties would not be of assistance to the bench and bar, however, the support award is significantly more than one-half of husband’s monthly “take home” pay.
We reduce the award of permanent spousal support to $1,400 per month. The trial court’s order that husband pay one-half of wife’s medical insurance premiums is separate from the order of spousal support and is unaffected by our modification.
Husband raises several other issues that do not merit discussion.
Spousal support reduced to $1,400 per month; otherwise affirmed. No costs to either party.